Case 3:20-cv-00473-DPJ-FKB Document 11-7 Filed 08/31/20 Page 1 of 2

yo Ce. ee : - sh PS pet ; ode
Kemper County, Mississippi

130 Sieanis tndusttia! Park Read Telephone: 661-743-4880 Dekels, Gisgissrapl 24528
Fax: 601-743-4892

lames R. Moore, Sheriff

VICTIM INFORMATION FORM

Name: athe) \ewis SSN:
Address: ¥3Y Sule Rd

Contact Number(s): L/)/-Y/6- 9288

Complaint Filed Against: Dorsu] Wright

 

” ee ayant,

Statement of facts that you are personally aware of regarding this case:
“Dorsy) Wright has Continuous (oy traspaked on my froperty
@ 306 WaNer Reed Rd. SheS bop pie 3ee) nm Zhi de.
Aick-up truck bi} Adi) aunt Lovell Brown and 2ousin
WbriNEG UNiarhs ?

 

She nus removed Lom property on Joy PT and Zola
AIELLO retpyn Unless VE cons ith an’ oficer, apt

AMS QVACE. per(6d ¢S Dyer.

 

in Jil 3) 1 uunt Lo Wopaty 0 chedic thing, are)
Dvtitit (OSS pp dows uuere Mbt how [lat Ain.
Aid hep on Hay Sh) AE uent Aick and al
Clecclbnlts had been Dnlock tel So She. Cold ait
Gta oué of the PUDPeNCL) ¥

called the Shar fs Lo come aut toftité CFE DASSIIY
ChaIGes ANd pawe her arrestee

 

 

 

 

 

 

 

Victim’s Signature:_{ ) 4 ais) Date Filed: {3 /14

Witness Signature:

 
Case 3:20-cv-00473-DPJ-FKB Document 11-7 Filed 08/31/20 Page 2 of 2
| >
LD
IN THE JUSTICE COURT OF KEMPER COUNTY, STATE OF MISSISSIPPI

 

 

 

STATE OF MISSISSIPPI
VS Docket # Page #
Dos ! W fi 4 ae , DEFENDANT
CRIMINAL AFFIDAVIT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF MISSISSIPPI:
I, Ail VS, , being duly sworn, make this affidavit that
ay YS Y [ / bd {.G Af , the DEFENDANT, on or about the
dayof_ July ! , 20. (4 _, and within the jurisdiction of this County, did

 

willfully and unlawfilly: (Specify the criminal conduct constituting the offense)

wthal Atrthor tel ot [Av 96 14% aad Upon
the DYEM SES a Mth. Haus alley havig_.
been Ros b-ddei a so bb said KGthd Adgds
G+ 3266 Wally Kee) <b Pest MS 8735¢
ta Kenpe Opnbh. Theos cs in ¥dlabia
Ives ass Ate blarniag 4 7- (9-49.
W535 Cade (9712. Annrtaeted

F a

 

 

 

 

against the peace and dignity of the state.
/

AFFIANT

Lb kph

JUSTICE COURT CLERK / D.C.

 

 
